Conviction for murder; punishment, imprisonment in the penitentiary for life.
Appellant was convicted for killing his wife. Two witnesses for the State testified that they saw appellant shoot his wife twice with a pistol, saw her fall and saw her body after her death. Another Mexican testified that he was approaching the scene of the shooting and heard it from a distance of about two hundred and fifty feet; that he presently met appellant about one hundred feet from where he heard the shooting, and then passed on and saw the body of deceased lying on the ground. No witness testified questioning the fact that appellant killed his wife. As we gather from the record it was sought to be put before the jury by the defense that appellant's wife had been intimate with another Mexican.
A Mr. Stewart testified that on said night and after the shooting he saw appellant down in the railroad yards and identified *Page 607 
him, and engaged him in conversation. He asked appellant if he knew the sheriff was after him, and after first evading the question, appellant replied that he did, and further stated that he was waiting around until the moon went down so he could slip in and give up to the sheriff; that he was afraid of the Mexicans, that they might murder him. Appellant asked the witness if he was the law, and witness replied no, and he then offered to go with appellant and see that no one hurt him. They went together to the house of one Smith, and while there a Mexican girl working on the place asked appellant what he had done, and he laughed a little and said he had killed his woman. There is a bill of exceptions complaining of the admission of the testimony as to what was said by this girl and appellant's reply thereto. Appellant now claims that he was then under arrest. The bill of exceptions contains some eight pages of questions and answers certified by the trial court as necessary in order that the matter might be understood. We have carefully examined same and are of opinion that it fails to show that appellant was under arrest, or that he believed himself to be so, but rather that he regarded Mr. Stewart as a protector. In view of the fact that the uncontroverted testimony of all the other witnesses showed that appellant had shot and killed his wife, we fail to see the possible harm of the admission of the statement in any event. This matter is complained of in another bill of exceptions in which we find no merit. There is also a bill of exceptions complaining of the reception in evidence of a pistol delivered by appellant to Mr. Stewart, it being contended that there was no testimony showing that this particular pistol was the one used in the shooting. We see no error in the admission of the testimony. It was proven otherwise and without objection that appellant shot his wife with a pistol. There is a bill of exceptions complaining of the charge for various reasons, which has been examined and in which we do not find error.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.